Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 27, 2022.  As directed by the amendment: claims 1 and 9 have been amended, claim 6 has been cancelled, and claims 11-19 have been added.  Thus, claims 1-5 and 7-19 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 27, 2022, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending therefrom has been withdrawn.  New claim 11 incorporates claim 1 of the previous action and previously indicated allowable claim 8. 
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed infusion pump apparatus. 
The closest prior art is Moubayed et al. (Moubayed), US 6,164,921.
Regarding claim 1, Moubayed fails to teach among all the limitations or render obvious an infusion pump apparatus as claimed, which includes wherein the pump door does not contact the free-flow protection device when the pump door is in the closed position, in combination with the total structure and function of the infusion pump apparatus as claimed.  
Regarding claim 11, Moubayed fails to teach among all the limitations or render obvious an infusion pump apparatus as claimed, which includes wherein the latch member includes a curved cam surface and the free-flow protection device includes a curved actuating surface for cooperating with the curved cam surface, and wherein the curved cam surface engages the curved actuating surface while the latch member is pivoted through the second range of pivotal motion to actuate the free-flow protection device, in combination with the total structure and function of the infusion pump apparatus as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783